Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/542,600 filed 07/10/2017 is in response to Applicant’s after-final response filed 04/19/2021. Applicant’s response has been given full consideration. 
Applicant’s request for reconsideration of the finality of the rejection of the last Office Action is persuasive and therefore, the finality of the action is withdrawn. 
Claim Amendment
In the response filed on 04/19/2021 Applicant has amended the claim of the application. Claim 1 has been amended, wherein the limitation of the coating weight per side of the current collecting substrate of “less than 1.0 g/m2” has been changed to “no more than 0.1 g/m2”. The amendment has support in paragraphs [0010], [0012], [0052] of the instant specification. 
The status of the claims stand as follows:
Currently amended 		1
Original			2-3, 10-13, 15
Canceled 			4-6
Previously presented 		7-9, 14, 16-19
Claims 1-3, 7-19 are currently pending in this application.



Withdrawal of Claim Rejection – 35 USC § 112
The rejection of claim 1-3, 7-19 rejected under 112(a) or 112(pre-AIA ) first paragraph for failing to comply with the written description requirement has been overcome by the amendment of Claim 1. Therefore, the rejection has been withdrawn. 
Withdrawal of Claim Rejection – 35 USC § 103
The rejection of Claims 1-3, 8-19 rejected under    35 U.S.C. 103 as being unpatentable over Yokouchi et al. (U.S. PG Publication 2015/0213967) in view of Waddoups et al. (U.S. Patent 5,571,950) and Akimoto et al. (U.S. PG Publication 2015/0037535) has been withdrawn in view of Applicant’s explanation and clarification, and on further review of the applied references. 
The rejection of  Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi et al. (U.S. PG Publication 2015/0213967) in view of Waddoups et al. (U.S. Patent 5,571,950) and Akimoto et al. (U.S. PG Publication 2015/0037535) and further in view of Wang et al. (U.S. PG Publication 2013/0045413) has also been withdrawn. 
Upon further consideration a new ground of rejection under 103 over Yokouchi et al. in view of Hatanaka Tatsuya (WO 2015029949) is made and presented in this Office Action. 
Claim Rejection – 35 USC § 103
The test of those section of Title 35 U.S. Code not included in this section can be found in a prior Office action. 
Claims 1-3, 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi et al. (U.S. PG Publication 2015/0213967) in view of Hatanaka Tatsuya et al. (WO 2015029949 presented in the information disclosure statement dated 07/10/2017; the machine English language translation is used here; hereafter called WO ‘949). 
 Regarding Claim 1 Yokouchi discloses  an electricity storage device (Yokouchi Title, Abstract, paragraph 0015, 0028), considered equivalent to the energy storage device, including an electrode having metal foil and an under coat layer formed on one surface or both surfaces of the metal foil (Yokouchi paragraph 0015, 0016), the metal foil considered equivalent to a current collecting substrate, and the undercoat layer is formed on at least one side of the current collecting substrate (Yokouchi paragraph 0015, 0016).
Yokouchi discloses the undercoat layer    comprises a carbon material (Yokouchi paragraph 0017) wherein the carbon material comprises at least one selected from the group consisting of graphite, conductive carbon black, carbon nanotube, and carbon nanofiber (Yokouchi paragraph 0028) and discloses carbon nanotubes as an undercoat layer among other carbon materials.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have chosen carbon nanotubes from among the carbon materials disclosed by Yokouchi as an undercoat layer since it would have been obvious to try as it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 IE).
Yokouchi discloses the coating composition may contain other additives such as dispersion stabilizers, i.e. dispersant (Yokouchi paragraph 0066) and crosslinking catalysts i.e. crosslinking agents (Yokouchi paragraph 0066). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have included the dispersant and a crosslinking agent in the coating composition in order to have the carbon nanotubes uniformly dispersed in the coating composition and the coating composition dispersant is corsslinked so as to offer a uniform coating. The composition that is coated comprise of the carbon nanotube 
Yokouchi discloses the undercoat layer includes a carbon material and the undercoat layer has a coating weight per unit area of one surface of 0.01 to 3 g/m2 (Yokouchi Abstract). In another disclosure the coating weight is 0.05 to 3 g/m2 (Yokouchi paragraph 0057). Since carbon nanotubes is disclosed by Yokouchi as one of the carbon materials for the undercoat (Yokouchi paragraph 0028) and since choosing carbon nanotubes from among the other carbon materials for the undercoating layer by the person of ordinary skill would have been obvious to try (MPEP 2143 IE), it would have also been obvious to include the carbon nanotubes in the disclosed amount of 0.01 to 3 g/m2 or 0.05 to 3 g/m2 of the carbon materials (Yokouchi Abstract, paragraph 0017, 0028).
The claimed amount of the carbon nanotubes having coating weight per side of the current collecting substrate of no more than 0.1 g/m2 overlaps with the range of Yokouchi of 0.01 to 3 g/m2 (Yokouchi Abstract) or 0.05 to 3 g/m2 (Yokouchi paragraph 0017). According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Yokouchi discloses the undercoat foil for the electricity (i.e. equivalent to energy) storage device electrode the undercoat layer includes dispersion stabilizers and sedimentation inhibitor (Yokouchi paragraph 0066) considered equivalent to a carbon nanotube dispersant. 
Yokouchi is silent about the carbon nanotube dispersant is oxazoline polymer. WO ‘949 discloses an agent for dispersing conductive carbon material (WO ‘949 paragraph 0020), the 
Therefore, it would have been obvious to a person of ordinary skill in the art to have used vinyl polymers with pendant oxazoline group disclosed by WO ‘949 (WO ‘949 paragraph 0021) as a dispersant for the carbon nanotube material disclosed by Yokouchi since WO ‘949 discloses it has an excellent ability to disperse electrically conductive carbon material such as carbon nanotubes (WO ‘949 paragraph 0021). According to the MPEP this modification is considered to be the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I, C).
Regarding Claim 2 Yokouchi discloses the undercoat foil for the electricity (i.e. equivalent to energy) storage device include electrode wherein the undercoat layer is formed on at least one side of the current-collecting substrate in such a way as to cover the entire surface thereof (Yokouchi paragraph 0016). WO ‘949 also discloses  conductive carbon material dispersions prepared using the electrically conductive carbon material-dispersing agent of the invention are suitable as conductive thin-film-forming compositions for forming a conductive bonding layer that 
Regarding Claim 3 Yokouchi discloses the undercoat foil for the electricity (i.e. equivalent to energy) storage device electrode wherein the undercoat layer includes a binding agent (Yokouchi paragraph 0022) considered equivalent to the matrix polymer. WO also discloses the conductive carbon dispersion may include a matrix polymer (WO ‘949 paragraph 0083). 
Regarding Claim 7 WO ‘949 discloses the thickness of the conductive bonding layer, considered equivalent to the undercoat layer, is from 0.05 to 10 µm (WO ‘949 paragraph 0095). This range is included in the claimed range of 0.01 to 10 µm. 
Regarding Claim 8 Yokouchi discloses the undercoat foil for the energy storage device electrode the current-collecting substrate is aluminum foil or copper foil (Yokouchi paragraph 0026). WO ‘949 also discloses in electrode production using the conductive thin-film-forming composition of the invention, it is preferable to first fabricate a composite current collector consisting of a current-collecting substrate and a conductive bonding layer (WO ‘949 paragraph 0091) and the current collector can be thin film of aluminum or copper (WO ‘949 paragraph 0091).
Regarding Claim 9 and 10 Yokouchi discloses the energy storage device electrode comprising the undercoat foil for an energy storage device electrode and an active material layer formed over part or all of a surface of the undercoat layer (Yokouchi paragraph 0016).
Regarding Claim 11
Regarding Claim 12 Yokouchi discloses an electricity storage device (Yokouchi Title, Abstract, paragraph 0015, 0028), considered equivalent to the energy storage device, including an electrode having metal foil and an under coat layer formed on one surface or both surfaces of the metal foil (Yokouchi paragraph 0015, 0016), the metal foil considered equivalent to a current collecting substrate, and the undercoat layer is formed on at least one side of the current collecting substrate (Yokouchi paragraph 0015, 0016).
Regarding    Claim    13    Yokouchi    discloses an energy storage device    (Yokouchi paragraph 0015, 0028) comprising at least one electrode assembly comprised of one or a plurality of the electrodes (Yokouchi paragraph 0012, 0015) and a metal tab (Yokouchi paragraph 0012, 0015), wherein at least one of the electrodes is ultrasonically welded to the metal tab (Yokouchi paragraph 0019, 0033, 0035) at a region of the electrode where the undercoat layer is formed and the active material layer is not formed (Yokouchi paragraph 0033).
Regarding    Claim    14    Yokouchi    discloses the energy storage device    (Yokouchi paragraph 0015, 0028) wherein the metal tab (Yokouchi paragraph 0012, 0015) is made of at least one metal selected from the group consisting of aluminum, copper and nickel (Yokouchi paragraph 0025).
Regarding    Claim    15
Regarding Claim 16 WO ‘949 discloses the amount of the oxazoline polymer dispersant is preferably set to about 0.001 to 30 wt% (WO ‘949 paragraph 0068). This range is identical to the claimed range. 
Regarding Claim 17 WO discloses the amount of the crosslinking agent is the dispersant composition is from 0.001 to 80 wt% based on the oxazoline polymer dispersant (WO ‘949 paragraph 0080). This range is identical to the claimed range. 
Regarding Claim 18 Yokouchi discloses the undercoat foil for the electricity (i.e. equivalent to energy) storage device electrode the undercoat layer includes dispersion stabilizers and sedimentation inhibitor (Yokouchi paragraph 0066) considered equivalent to a carbon nanotube dispersant, and crosslinking catalysts i.e. crosslinking agents (Yokouchi paragraph 0066). The dispersant of WO ‘949 also includes a crosslinking agent (WO ‘949 paragraph 0022, 0071)
Therefore, the composition of Yokouchi as modified by  WO ‘949 contains an oxazoline of long chain hydrocarbon dispersant for carbon nanotubes (WO ‘949 paragraph 0021, 0029) and dispersant can be a vinyl polymer of oxazoline (WO ‘949 paragraph 0022, 0032) in the presence of cross linking agent (WO ‘949 paragraph 0022, 0071; Yokouchi paragraph 0066), and it would be obvious to a person of ordinary skill that the crosslinking agent and the dispersant will react and the crosslinking agent will be crosslinked with the dispersant.
Regarding Claim 19 Yokouchi discloses the weight of the coating is in the range 0.01 to 3 g/m2 (Yokouchi Abstract), and the claimed coating weight per side of the current collecting substrate of no more than 0.1 g/m2 overlaps with the range.  According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Response to Argument
In the response filed on 04/19/2021 Applicant traverses the rejection of the claims under 112 (a) and argues claim 1 has been amend and that the claim as amended comply with the written description requirement (Remarks page 5). Examiner notes the amendment of claim 1 overcomes the previously presented rejection under 112(a) and the rejection, as presented above in this Office Action has been withdrawn. 
Applicant also traverses the rejection of claim 1-3 and 8-19 under 103 over Yokouchi et al. (U.S. PG Publication 2015/0213967) in view of Waddoups et al. (U.S. Patent 5,571,950) and Akimoto et al. (U.S. PG Publication 2015/0037535), and the rejection of Claim 7 under 103 over Yokouchi et al. in view of Waddoups et al, and Akimoto and further in view of Wang et al. (U.S. 2013/0045413) (Remarks page 5-10). Applicant argues that Yokouchi does not disclose the claimed carbon nanotube dispersant, and is modified by Waddoups, but Waddoups teaches that oxazoline of long chain hydrocarbon added to carbon black so as to evaluate soot-related viscosity increase of soot-loading in diesel engines (Remarks page 6-7) and it does not make up for he deficiency of Yokouchi. Further argues that Akimoto does not disclose the features of the present invention as it discloses an organic-inorganic composite and does not disclose carbon nanotube is dispersed alone in the dispersion liquid (Remarks page 9). Examiner notes that based on applicant's remarks and clarifications and a further review of the reference the previous rejection of Claim 1-3, 7-19 rejected under 35 U.S.C. 103 as obvious over Yokouchi in view of Waddoups and Akimoto has been withdrawn, and the finality of the previously presented rejection has also been withdrawn.  Upon further consideration and search a new rejection under 103 over Yokouchi et al. and et al. (WO 2015029949) is made and presented in this Office Action. Newly applied reference of Hatanaka Tatsuya et al. WO ‘949 discloses an agent for dispersing conductive carbon such as carbon nanotubes consist of polymer with pendant oxazoline group (WO ‘949 paragraph 0029) and the polymer is a vinyl polymer (WO ‘949 paragraph 0032), and also includes a crosslinking agent (WO ‘949 paragraph 0022, 0071). WO ‘949 teaches that polymers with pendant oxazoline group have an excellent ability to disperse electrically conductive carbon material such as carbon nanotubes (WO ‘949 paragraph 0020, 0021, 0029) and that a thin-film obtained from an electrically conductive carbon material dispersion prepared using such a polymer as the dispersing agent has  an excellent adhesion to the current-collecting substrate of an energy storage device electrode and thus is well-suited for use as an electrically conductive bonding layer (WO ‘949 paragraph 0021). Therefore, the disclosure of Yokouchi modified by the disclosure of WO ‘949 renders the claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722